Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via election without traverse by Leslie Streeter on 4/13/21.
The application has been amended as follows: 

Delete claims 1-7, 15-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the supplied international search report of 3 September 2019 cites several references as applicable in rejection, none is found to render obvious or inherent the claims at hand.
Specifically, US 20180009152 by Gomibuchi et al describes in one embodiment a combination of three polypropylenes (e.g. example 9), however these three polypropylenes do not meet the instantly claimed requirements. The instant claims require that two of the polypropylenes be different elastomers, and that is not evident in Gomibuchi. Gomibuchi’s third polypropylene is actually a mixture of A1 and B1 (paragraph 68), so Gomibuchi does not recite two different elastomers.
JP 2005220303 contains three resins but one is primarily a polyethylene resin (see Derwent abstract). WO 2007003523, represented by US 20090030098 by Cagnani, describes foams in general but 
WO 2010069687, represented herein by US 20110233449 by Lunghi et al describes a blend of three polypropylenes, but only one of them is an elastomer (paragraph 6), where the instant claim describes two elastomers. 
EP 3406441, represented herein by US 20180281260 describes a multilayer foam structure (abstract), which is different from a blend which is foamed. 
US 9187610 describes a combination of polypropylene homopolymer- which does not contain comonomers- with an ethylene-alpha-olefin copolymer (abstract). This is not a blend of three polypropylenes, two of which are elastomers, as instantly claimed.
EP 3385073, represented herein by US 20180281358 by Ben-Daat, describes a multilayer foam of one foam polypropylene/polyethylene layer with a TPU cap layer (abstract). This is not a blend of three polypropylenes as instantly claimed.
Closer art than that cited in the ISR does exist, but it too falls short of standards for rejection. US 20200207960 by Mileva et al, with priority to 6/30/17, describes a blend of polypropylenes which is foamed (abstract). The blend can optionally include two polypropylene elastomers (paragraphs 57-67). However, the art falls short in that it does not describe the features of the individual polypropylenes as instantly claimed, such as individual xylene solubilities/viscosities. Mileva does report xylene soluble fractions for “heterophasic propylene copolymer” but this is of an overall blend, not an individual component. Mileva also does not report values claimed such as hardness and tension set. The lack of so many claimed values in Mileva renders it inapplicable as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766